Name: 2011/281/EU: Commission Decision of 16Ã May 2011 amending Decision 2009/146/EC as regards the replacement of members of the Scientific Committees by members from the Pool of scientific advisors set up by Decision 2008/721/EC
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2011-05-17

 17.5.2011 EN Official Journal of the European Union L 129/15 COMMISSION DECISION of 16 May 2011 amending Decision 2009/146/EC as regards the replacement of members of the Scientific Committees by members from the Pool of scientific advisors set up by Decision 2008/721/EC (2011/281/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Commission Decision 2008/721/EC of 5 September 2008 setting up an advisory structure of Scientific Committees and experts in the field of consumer safety, public health and the environment and repealing Decision 2004/210/EC (1), and in particular Article 5 thereof, Whereas: (1) By Decision 2008/721/EC the Commission has set up three Scientific Committees, on Consumer Safety (SCCS), on Health and Environmental Risks (SCHER) and on Emerging and Newly Identified Health Risks (SCENIHR) and a Pool of Scientific Advisors on Risk Assessment (hereinafter the Pool), in the field of consumer safety, public health and the environment. (2) By Decision 2009/146/EC (2) the Commission has appointed the members for SCCS, SCHER and SCENIHR and the scientific advisors in the Pool. (3) The Scientific Committees have in accordance to Article 12 of Decision 2008/721/EC adopted common rules of procedures establishing, inter alia, the participation criteria for the members of the Scientific Committees and the conditions under which membership of the Committee shall expire as stated in Annex II 4(a) of the Decision. (4) Article 5(2) of Decision 2008/721/EC states that when a member of a Scientific Committee does not comply with the participation criteria laid down in the rules of procedures or wishes to resign, the Commission may terminate the members membership and appoint a replacement from the Pool. (5) Two members of SCHER, one member of SCCS and one member of SCENIHR have resigned, while two members of SCCS have not met the participation criteria and their membership should be terminated. It is necessary to appoint new members in order to ensure the availability in the respective Committees of the needed type of expertise. (6) In accordance with Article 3(2) of Decision 2008/721/EC, the experts from the Pool to replace those members of the Scientific Committees who have resigned or whose membership has been terminated, have been selected on the basis of their expertise and consistent with this a geographical distribution that reflects the diversity of scientific problems and approaches, notably in Europe. (7) The members who have resigned or whose membership is terminated, should be appointed as advisors on risk assessment to the Pool, HAS ADOPTED THIS DECISION: Article 1 The membership of the experts listed in point 1 of the Annex to this Decision is terminated. These experts are appointed as scientific advisors on risk assessment to the Pool. The experts listed in point 2 of the Annex to this Decision are appointed as members of the Scientific Committees set up by Decision 2008/721/EC as indicated in that Annex. Article 2 Annexes I and II to Decision 2009/146/EC are amended in accordance with the Annex to this Decision. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 16 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 241, 10.9.2008, p. 21. (2) OJ L 49, 20.2.2009, p. 33. ANNEX Annexes I and II to Decision 2009/146/EC are amended as follows: 1. the names of the following experts are removed from Annex I and inserted in Annex II: Scientific Committee on Consumer Safety Last name First name Institute or organisation of affiliation GALLI Corrado University of Milan, Milan, Italy SAVOLAINEN Kai Finnish Institute of Occupational Health, Helsinki, Finland EISENBRAND Gerhard University of Kaiserslautern, Kaiserslautern, Germany Scientific Committee on Health and Environmental Risks Last name First name Institute or organisation of affiliation CALOW Peter Roskilde University, Roskilde, Denmark DAVISON John French National Institute for Agricultural Research (INRA), Paris, France Scientific Committee on Emerging and Newly Identified Health Risks Last name First name Institute or organisation of affiliation STAHL Dorothea Paracelsus Private Medical University, Salzburg, Austria 2. the names of the following experts are inserted in Annex I as follows and removed from Annex II: Scientific Committee on Consumer Safety Last name First name Institute or organisation of affiliation NIELSEN Elsa Technical University of Denmark, SÃ ¸borg, Denmark VAN BENTHEM Jan National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Scientific Committee on Health and Environmental Risks Last name First name Institute or organisation of affiliation ALTENBURGER Rolf Helmholtz Centre for Environmental Research, Leipzig, Germany KRÃ TKE Renate Federal Institute for Risk Assessment (BfR), Berlin, Germany Scientific Committee on Emerging and Newly Identified Health Risks Last name First name Institute or organisation of affiliation HENSTEN Arne University of TromsÃ ¶, TromsÃ ¶, Norway